On Appellant’s Motion for Rehearing.
On March 8, 1940, the judgment of the trial court in this cause was reversed and the cause remanded. On April 12, appellee’s motion for rehearing was-granted, our former order set aside, and! judgment rendered reversing the judgment and remanding the case to the trial court,, with directions to dismiss it, unless the-jurisdiction of the County Court was shown. The reason therefor was that the-transcript in this court failed to show a transcript from the justice court filed in-the County Court. Thereafter the transcript in this court was supplemented by adding thereto a transcript from the justice court filed in the .County Court, prior to the trial in the County Court. Therefore, the jurisdiction of the County Court is shown. Patrick v. Pierce, 107 Tex. 620, 183 S.W. 441; Texas Indemnity Ins. Co. v. Moss, Tex.Civ.App., 18 S.W.2d 712.
Appellant’s motion for rehearing is-granted; our former judgment reversing the judgment and remanding the cause to-the county court, with directions to dismiss the case, unless the jurisdiction of the County Court was shown, is set aside;, the judgment is reversed and the case remanded.